PER CURIAM.
This case involves a landowner, John R. Bona, who brought suit for damages and the removal of waste from his property. Bona appeals the summary judgment in favor of the generator of the waste, Peoples Gas System Inc. [PGS], and one of the transporters of the waste, Morchem Resources, Inc. [Morchem], Bona also appeals the summary judgment in favor of Hartford Accident & Indemnity Company [Hartford], the insurance company that wrote the performance bond for Morchem.
We reverse the summary judgments entered in favor of PGS and Mor-chem because several disputed issues of material fact exist on this record. Among those issues, .is the question of whether an agency relationship existed between PGS and Morchem. Here, the contract between PGS and Morchem provided that PGS was to approve the “destination or site” of the waste. This contract provision is one of the factors which might either be interpreted as establishing an agency relationship between PGS and Morchem, or be interpreted as establishing an independent contractor relationship. Because the evidence here is susceptible to more than one interpretation, the question of whether an agency relationship exists is a matter for the jury to determine. Folwell v. Bernard, 477 So.2d 1060 (Fla. 2d DCA 1985); Jaar v. University of Miami, 474 So.2d 239 (Fla. 3d DCA 1985); Amerven, Inc. v. Abbadie, 238 So.2d 321 (Fla. 3d DCA 1970).
An issue of fact also exists as to whether the waste deposited on Bona’s property is actually “hazardous” waste under the ap*582plicable laws, and if so, whether the improper disposal of “hazardous” waste creates a strict liability exception to the insulation from liability that one or more of the parties might otherwise enjoy pursuant to the independent contractor doctrine.
Finally, we affirm the summary judgment in favor of Hartford. The lower court correctly held that Bona was not a third party beneficiary of the performance bond and thus could not maintain an action against Hartford on the bond.
Reversed in part, affirmed in part.